DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 21 January, 2020.
Claims 1 - 19 have been amended by a preliminary amendment filed on 21 January, 2020.
Claims 1 - 21 are currently pending and have been examined.
Examiner notes that Claims 20 and 21 are shown as “(Currently Amended)”; however, no amendment is evident.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claims 1, 7 and 19 recite “using processing hardware including an electronic processor, determining one or more unknown variables of the risk prediction function for which patient values are not known”. The claims are directed to a computer implemented method and operations recited in terms of their functionality. The how to program the disclosed computer to perform the claimed function. How unknown variables are determined is not disclosed. As such the claim is unreasonably broad and encompasses any evaluation leading to unpredictable results. 
Specification
The disclosure is objected to because of the following informalities: Page 9 line 5 refers to “a first hyperplane 40sub2”; however, the first hyperplane also refers to hyperplane 40sub1. Examiner construes that hyperplane 40sub2 should be referred to as “a second hyperplane. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 7 is representative. Claim 7 recites:
A patient monitoring method comprising: 
at a bedside or surgical patient monitor, obtaining patient values for one or more known variables of a risk prediction function; 
using processing hardware including an electronic processor, determining one or more unknown variables of the risk prediction function for which patient values are not known and defining at least one hyperplane as values that can be assumed by the one or more unknown variables; 
using the processing hardware, computing values of the risk prediction function over the at least one hyperplane using the obtained patient values for the one or more known variables; and 
on a display of the bedside or surgical patient monitor, displaying a visualization of the computed values of the risk prediction function over the at least one hyperplane.
Claims 1 and 19 recite similar limitations.
Claims 1 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device and a method which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
determining one or more unknown variables of the risk prediction function for which patient values are not known and 
defining at least one hyperplane as values that can be assumed by the one or more unknown variables; 
computing values of the risk prediction function over the at least one hyperplane using the obtained patient values for the one or more known variables;. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that a risk prediction function may be obtained from “literature and/or clinical knowledge/expertise” (0057 as published and Table 1). A risk prediction function may have, and the claims may be limited to, two variables - one known and one unknown. An unknown variable is As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 7, also recite a mathematical formula or relationship. The claims recite computing values of a risk prediction function. The specification discloses the risk prediction function is known from literature of clinical knowledge/expertise  As such, the claims recite a mathematical formula or relationship.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a bedside or surgical patient monitor, 
processing hardware including an electronic processor
a display of the bedside or surgical patient monitor,
obtaining patient values for one or more known variables of a risk prediction function; 
displaying a visualization of the computed values of the risk prediction function over the at least one hyperplane.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The monitor and processor are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract risk prediction process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract risk prediction process. Receiving or requesting information is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure. Each of the above components are disclosed in the specification as being purely 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of risk (AKI risk) using contrast agent dose or use of an iABP (5, 6, 17, 18, 20, 21); continuous variable (10); those that recite additional abstract ideas including: computing risk using a default value for unknown variable (4, 14); those that recite well-understood, routine and conventional activity or computer functions including: receiving and displaying vital sign data (2, 3, 11, 12); selecting and populating a visualization template (8, 9); receiving patient value from a repository (13); displaying a marker for default values (4, 14); repetitive processing (15) those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea including: an iGT device (5, 16).  Examiner takes Official Notice that visualization templates are old and well-known and purely conventional. 
The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 6 and 19 - 21 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 7, 10, 11, 13 and 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants admission as to the state of the prior art (AOA) in view of McNair: (US 10,213,145 B1).
CLAIMS 7 and 19
Applicant admits that the following recited features are known in the art:
at a bedside or surgical patient monitor, obtaining patient values for one or more known variables of a risk prediction function; 
using processing hardware including an electronic processor, determining one or more unknown variables of the risk prediction function for which patient values are not known 
using the processing hardware, computing values of the risk prediction function using values that can be assumed by the one or more unknown variables and the obtained patient values for the one or more known variables; and 
on a display displaying a visualization of the computed values of the risk prediction function.
Applicant admits (AOA) that it is known in the art to provide a patient monitor having a processor that graphically represents (i.e. a visualization) the aggregate impact of a combination of vital sign or other inputs on the risk of an adverse condition during an iGT procedure. (0002, 0004, 0005 as published). Applicant further discloses that it is known in the art to determine values for unknown variables using a best guess estimate (0023), or by assigning a default value (0056). Similarly, Applicant admits that iGT procedures and devices are known in the art such devices inherently include the following limitations:

an image guided therapy (iGT) device including a radiological imaging component and a surgical display; and 
displaying, on the surgical display of the iGT device, images of a patient acquired using the radiological imaging component of the iGT device.
AOA does not admit that the values for an unknown variable maybe defined as a range of values that the variable can assume (i.e. a hyperplane) and calculating risk over the range of values; however, McNair does:
defining at least one hyperplane as values that can be assumed by the one or more unknown variables; computing values over the at least one hyperplane; (McNair col. 14 line 8 – 41).
McNair discloses a patient monitoring and intervention system that includes collecting physiological parameters of a patient, such as vital signs, using sensors, and that establishes an interpretive context to ascertain the patient’s risk for developing PTSD. (col 4 line 6 – 16, col 9 line 32 – 45, col 10 line 1 – 12). In particular, the system determines when screening values are missing and imputes a reference range for the value which is used in computing risk. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of AOA so as to have included imputing a range of values for a variable having missing values, in accordance with the teaching of McNair, in order to provide a complete set of data points to the risk prediction algorithm.
CLAIMS 10, 11, 13, 16 – 18, 20 and 21
The combination of AOA/McNair discloses the limitations above relative to Claims 7 and 19. Additionally, AOA discloses the following limitations:
determining a discrete unknown variable and at least one continuous unknown variable and defining the at least one hyperplane as a hyperplane for each discrete value that the discrete unknown variable can assume wherein each hyperplane is further defined by the values that can be assumed by the at least one continuous unknown variable; (AOA 0021);
receiving vital sign data from one or more vital sign sensors at the bedside or surgical patient monitor; wherein the obtaining includes obtaining at least one patient value as vital sign data received at the bedside or surgical patient monitor from the one or more vital sign sensors; (AOA 0002);
wherein the obtaining includes obtaining at least one patient value from an electronic health data repository; (AOA 0003);
imaging the patient using an image guided therapy (iGT) device; (AOA 0004);
wherein the one or more unknown variables include a contrast agent dose variable representing a dose of contrast agent administered to the patient to improve image contrast of an imaging performed using the iGT device; (AOA 0021);
wherein the risk prediction function comprises an acute kidney injury (AKI) risk prediction function whose value increases with increasing dose of contrast agent as represented by the contrast agent dose variable; (AOA 0021);
wherein the risk prediction function comprises an acute kidney injury (AKI) risk prediction function and the variables of the AKI risk prediction function include an intra- aortic balloon pump (iABP) variable indicating whether an iABP is employed during a surgical procedure performed on the patient while performing the patient monitoring method; (AOA 0021).

CLAIM 15
The combination of AOA/McNair discloses the limitations above relative to Claim 7. Additionally, McNair discloses the following limitations:
updating the obtaining, determining, computing, and displaying such that the visualization represents the current patient values for current one or more known variables of the risk prediction function; (McNair col 13 line 37 – 43).
McNair discloses updated prior data with current data. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of AOA so as to have included updating risk calculations, in accordance with the teaching of McNair, in order to provide a current risk prediction.
Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants admission as to the state of the prior art (AOA) in view of McNair: (US 10,213,145 B1) in view of Chaudhri et al.: (US PGPUB 2012/0060216 A1).
CLAIM 1
Claim 1 recite limitations similar to those in Claims 7 and 19 that are rejected on the same basis as above. Claim 1 also recites the following limitations:
selecting a visualization template from the database of visualization templates using template selection indices including the risk prediction function and the one or more unknown variables; and using the visualization template, displaying on the display a visualization of the computed values of the risk prediction function; (Chaudhri 0072 – 0074, 0079, 0097, 0098
Both AOA and McNair disclose displaying patient information, but do not expressly teach visualization templates that define the graphical representation and how values are displayed therein. Chaudhri discloses a medical information navigation system that includes assembling federated data to create a unified view using a visualizer and templates in a template library manager that control the display, position, size and behavior of widgets based on predefined or user-customized settings. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of AOA so as to have included visualization templates, in accordance with the teaching of Chaudhri, in order to provide customizable data display layouts.
CLAIMS 2, 5 and 6
The combination of AOA/McNair/Chaudhri discloses the limitations above relative to Claim 1. Additionally, AOA discloses the following limitations:
receiving vital sign data from one or more vital sign sensors, wherein the obtaining includes obtaining at least one patient value as vital sign data received by the electronic processor from the one or more vital sign sensors; (AOA 0002);
an image guided therapy (iGT) device including a radiological imaging component; (AOA 0004);
wherein the risk prediction function comprises an acute kidney injury (AKI) risk prediction function and the variables of the AKI risk prediction function include a contrast agent dose variable representing a dose of contrast agent administered to the patient to improve image contrast of an image acquired of at least a portion of the patient by the iGT device; (AOA 0021);
wherein the risk prediction function comprises an acute kidney injury (AKI) risk prediction function and the variables of the AKI risk prediction function include an intra-aortic balloon pump (iABP) variable indicating whether an iABP is employed during a surgical procedure performed on the patient while performing the patient monitoring method; (AOA 0021).
Applicant discloses that it is traditional to obtain and display vital signs and that risk prediction tools are known that predict AKI based on contrast volume and/or the use of iABP.
CLAIMS 8 and 9
The combination of AOA/McNair discloses the limitations above relative to Claim 7. With respect to the following limitations:
selecting a visualization template from the database of visualization templates using template selection indices including the risk prediction function and the one or more unknown variables; generating the visualization by populating a visualization template, with the computed values of the risk prediction function; (Chaudhri 0072 – 0074, 0079, 0097, 0098
Both AOA and McNair disclose displaying patient information, but do not expressly teach visualization templates that define the graphical representation and how values are displayed therein. Chaudhri discloses a medical information navigation system that includes assembling federated data to create a unified view using a visualizer and templates in a template library manager that control the display, position, size and behavior of widgets based on predefined or user-customized settings. Therefore, it would have been obvious to one of ordinary skill in the .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants admission as to the state of the prior art (AOA) in view of McNair: (US 10,213,145 B1) in view of Chaudhri et al.: (US PGPUB 2012/0060216 A1) in view of Official Notice.
CLAIMS 3 and 4
The combination of AOA/McNair/Chaudhri discloses the limitations above relative to Claim 1. With respect to the following limitations:
computing a default value of the risk prediction function using the obtained patient values for the one or more known variables and default values for the one or more unknown variables; (AOA 0056).
Applicant admits that is conventional to assign default values to missing variables. With respect to the following:
displaying received vital sign data on the display separately from the display of the computed values of the risk prediction function;
displaying a marker indicating the default value of the risk prediction function on the visualization.
AOA does not admit displaying data separately or displaying markers for data are known, nonetheless, Examiner takes Official Notice that separate displays of data (i.e. windows, widgets, etc.) and data markers are old and well-known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of AOA so as to have included separate displays and data .
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants admission as to the state of the prior art (AOA) in view of McNair: (US 10,213,145 B1) in view of Official Notice.
CLAIMS 12 and 14
The combination of AOA/McNair discloses the limitations above relative to Claim 7. With respect to the following limitations:
computing a default value of the risk prediction function using the obtained patient values for the one or more known variables and default values for the one or more unknown variables; (AOA 0056).
Applicant admits that is conventional to assign default values to missing variables. With respect to the following:
displaying received vital sign data on the display separately from the display of the computed values of the risk prediction function;
displaying a marker indicating the default value of the risk prediction function on the visualization.
AOA does not admit displaying data separately or displaying markers for data are known, nonetheless, Examiner takes Official Notice that separate displays of data (i.e. windows, widgets, etc.) and data markers are old and well-known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the monitoring system of AOA so as to have included separate displays and data 
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                         
Date: 17 November, 2021